Title: Archibald Robertson to Thomas Jefferson, 3 April 1816
From: Robertson, Archibald
To: Jefferson, Thomas


          
            Dear Sir
            Lynchburg 3rd April 1816
          
          Your favor of the 28th ulto enclosing a dft on Messrs Gibson & Jefferson for $167–10. I received by last mail, the delay in receiving which has been no inconvenience and will answer our purposes as well as if it have had been received at the time appointed—
          After the statement you have made of your present situation in money matters, nothing but necessity shall induce us to call on you before your next crop can be in market, which I hope will not be necessary
          It will at all times give me pleasure to see you, and during your stay in the Forest will certainly call on you—I remain
          
            Very Respectfully Your ob St
            A. Robertson.
          
        